In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00058-CR



          TAMMY RENEE HANKS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-1419-12




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Tammy Renee Hanks appeals from her conviction in Smith County, 1 on an open plea of

guilty, for possession of a controlled substance. She pled true to allegations of two prior

convictions (burglary of a habitation in 1998 and possession of a controlled substance in 2008).

Hanks was, therefore, sentenced as a habitual criminal, and the court assessed her punishment at

thirty years’ imprisonment.

        Hanks’ attorney on appeal has filed a brief which states that he has reviewed the record.

Counsel summarizes the evidence elicited during the course of the proceeding and briefly

explains the procedural history, stating that he has found no meritorious issues to raise on appeal.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced.                This meets the requirements of Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1981); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Hanks June 24, 2013, along with a copy of his

motion to withdraw and a letter. That letter informed Hanks of her right to file a pro se response

and offered to provide her with a copy of the record should she choose to appeal. Counsel has

also filed the motion with this Court seeking to withdraw as counsel in this appeal.


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.


                                                        2
         We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (U.S. 2005). We, therefore, agree with counsel’s

assessment that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005).

         We affirm the judgment of the trial court. 2




                                                               Josh R. Morriss, III
                                                               Chief Justice

Date Submitted:            August 16, 2013
Date Decided:              August 19, 2013

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                          3